Citation Nr: 0814722	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  00-22 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to a service-connected lateral meniscus 
tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1961 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board video conference 
hearing in May 2002.  The Board remanded this matter for 
further development in March 2004 and May 2006.

While the Board regrets further delaying appellate review of 
this issue, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran is claiming service connection for low back 
disability as secondary to his service connected lateral 
meniscus tear of the right knee.  The Board previously 
remanded this issue in May 2006 for a VA examination to 
ascertain the relationship, if any, between the veteran's low 
back disability and his service-connected lateral meniscus 
tear of the right knee.  A VA examination was scheduled in 
December 2007; however, the veteran failed to report.  The 
Board acknowledges that the veteran submitted a July 2007 
private opinion by his treating physician, which indicated 
that it was a greater than 50 percent chance that the 
veteran's low back disability was caused by his knee and 
ankle problems.  However, this opinion does not appear to be 
based on a review of the veteran's overall records and 
history, and there is no supporting medical rational given.  
Further, the Board notes that VA has not adopted the 
"treating physician rule."  White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001).  

Although the veteran failed to report for the last 
examination and has not provided any reasons for this 
failure, for the benefit of the veteran, the Board finds that 
another VA examination should be scheduled to determine 
whether the veteran's low back disability is proximately due 
to or aggravated by the veteran's service-connected lateral 
meniscus tear of the right knee pursuant to 38 C.F.R. 
§ 3.310.  See 38 C.F.R. § 3.159.   The Board notes that while 
it appears that the veteran was adequately notified of the 
prior examination, the veteran's zip code was not provided in 
the address on the letter scheduling the examination from the 
VA Medical Center even though it is given elsewhere in the 
claims file.  In order to ensure that the veteran receives 
proper notice of any future examination, the RO should ensure 
that notice of the examination is sent to the veteran's 
complete mailing address.   

If the veteran fails to report again, the examiner should 
still review the claims file and offer an opinion based on 
that review.  The Board stresses to the veteran, that while 
VA has a duty to assist the veteran in the development of his 
claim, the veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet.App. 190 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA spine examination.  Notice of the 
examination should be sent to the 
veteran's complete address.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability is 
causally related to any injury documented 
in the service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability is 
proximately due to, or caused by, the 
veteran's service-connected lateral 
meniscus tear of the right knee?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current low back disability has 
been aggravated by the veteran's service-
connected lateral meniscus tear of the 
right knee?

If the veteran fails to report to the VA 
examination, the examiner should 
nevertheless review the claims file and 
respond to the above questions.

2.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



